MEMORANDUM **
Francisco Carrillo Herrera, Ma Del Rosario Carrillo and their daughter Brenda *532Patricia Carrillo Leon, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“Board”) denial of their second motion to reopen removal proceedings as numerically-barred. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Petitioners waived any challenge to the Board’s denial of their second motion to reopen by failing to address that decision in their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*532ed by 9th Cir. R. 36-3.